Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/07/2021 in regards to the 35 U.S.C. 112(b) and 35USC 103(a) rejections have been fully considered but they are not persuasive. 
Regarding amended claims 1 and 21 and issues under 35 USC 112(b), the Examiner agrees that the disclosure provides information on where a smoothing layer may be located and why it may be desired however, neither the disclosure, or the prior art of record, provides the structure of a smoothing layer or how it might perform the function of “smoothing”.
Regarding Applicant’s argument that the breathable "padded mesh" material in Waters is distinct from the airflow enhancement layer of the invention. — Examiner disagrees.  Applicant has not claimed any further structure to the “airflow enhancement layer” and a mesh material would reasonably qualify as an “airflow enhancement.”  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Applicant’s argument that it is submitted that there is no teaching or suggestion in the Sperry or Alletto references to modify the pillow cover/centralized pocket combination and incorporate a padded mesh material as disclosed in Waters. Even if such a combination was made the invention as now defined in the amended claims would not be obvious. 
None of the prior art references alone or in combination teach a pillow with multi-layer sleep surfaces and a multi-chamber inner body core and an air flow enhancement layer. — Examiner disagrees. Waters discloses a multi-layer material and further discloses “an airflow enhancement layer”.  (See Waters. More specifically, see at least: claim 12 --“wherein the second layer is comprised of a breathable padded mesh material.”) It would have been obvious for one having ordinary skill in the art to substitute the multi-layer material of Waters with the panel material of Alletto, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed with no change in their respective functions, and the combination would have yielded nothing more than a multi-layer fabric with desirable properties in which one of ordinary skill in the art would have recognized as a predictable result.  One of ordinary skill in the art would have motivated to make this modification to provide “to improve airflow” (Waters, Abstract).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 6, 7, and 9-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term "smoothing layer" in claims 1 and 21 is a relative term which renders the claim indefinite.  The term "smoothing layer" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “smoothing layer” is not .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1, 2, 6, 7, and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over US20140189955 to Alletto (“Alletto”) in view of US765519 to Sperry (“Sperry”), and further in view of Waters (US2016/0157639).
Regarding claim 1, Alletto discloses "A pillow (FIG. 3, Element 10) comprised of: an outer shell (FIG. 3, Element 12) having an upper surface (FIG. 3, Element 14 outer surface) and a lower surface (FIG. 3, Element 16 outer surface); at least one multi-layered sleep surface on either said upper surface or said lower surface (PARA. 0020), wherein said sleep surface covers up to 100% of either said upper surface or said lower surface (FIG. 4, Element 10); and an inner body core (FIG. 3, Element 24)" and "wherein said inner body core (FIG. 3, Element 24)  is enclosed inside said outer shell (FIG. 3, Element 12); “wherein said sleep surface (FIG. 3, element 14) is at least three layers comprising an air/liquid barrier fabric layer” and “a moisture management fabric layer [that] is the top closest to the user”.  (See Alletto. More specifically, see at least: written description paragraph 0019 --“In some embodiments, at least one of first and second panels 14, 16 is made from a fabric that is not moisture repellant. In some embodiments, at least one of first and second panels 14, 16 is made from a moisture dispersing material.” And written description, paragraph 0020 --“In some embodiments, at least one of first and second panels 14, 16 comprises multiple layers of fabric. In some embodiments, inner surface 18 defines a first layer of panel 14 and an outer surface 26 of panel 14 defines a second layer of panel 14. In some embodiments, the first layer comprises a moisture repellant material and the second layer comprises at least one of the first materials discussed in the preceding paragraph. Also see at least: figure 3, wherein, in one interpretation, the figure illustrates the panels covering up to 100% of the sleep surface; written description paragraph 0018 --“The system 10 including pillow cover 12 comprising a first panel 14 and a second panel 16 perimetrically joined with first panel 14 such that inner surfaces 18, 20 of first and second panels 14, 16 define a cavity 22 having a void volume configured for disposal of a pillow, such as, for example, pillow 24 of system 10.”; aand written description paragraph 0020 --"at least one of first and second panels 14, 16 comprises multiple layers of fabric.")
Alletto does not explicitly disclose “an inner body core having three chambers made of four fabric layers”. 
However in the same field of endeavor, pillows and bedding, Sperry discloses “an inner body core having three chambers made of four fabric layers”. (See Sperry.  More specifically, see at least: figure 1, wherein in one interpretation element B is one chamber and CC are additional chambers).  
	Thus, it would have been obvious for one having ordinary skill in the art to substitute the pillow, element 24 of Alletto with the cushion as taught by Sperry since the substitution would have yielded predictable results, namely, a multi-chamber cushion disposed in a moisture wicking, breathable multi-layer cover.  One of ordinary skill in the art would have been motivated to make this modification in order “to produce a pillow… of proper thickness for comfort and durability and having the requisite softness… (Sperry; Sheet 2, Lines 5-7).”  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Alletto and Sperry do not explicitly disclose “an airflow enhancement layer”. 
“an airflow enhancement layer”.  (See Waters. More specifically, see at least: claim 12 --“wherein the second layer is comprised of a breathable padded mesh material.”) 
	It would have been obvious for one having ordinary skill in the art to substitute the multi-layer material of Waters with the panel material of Alletto, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed with no change in their respective functions, and the combination would have yielded nothing more than a multi-layer fabric with desirable properties in which one of ordinary skill in the art would have recognized as a predictable result.  One of ordinary skill in the art would have motivated to make this modification to provide “to improve airflow (Waters, Abstract).”  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

	Regarding claim 2, Alletto further discloses “wherein said multi-layered sleep surface is on both said upper surface and said lower surface.” (See Alletto.  More specifically, see at least: paragraph 0021 -- In some embodiments, the first layers of panels 14, 16 are continuous such that the first layers of panels 14, 16 define cavity 22.)
Regarding claim 6, the combination of Alletto, Sperry and Waters teaches all the limitations of claim 1.  Waters further discloses, “wherein said air/liquid barrier fabric layer is the bottom layer and reduces levels of air and moisture travel between the user and said inner body core of the pillow.” (See Waters. More specifically, see at least: figure 17 and written description, paragraph 0126 --“In such cases, non-modal fabric third layer 1706 may accentuate a different property (e.g., water-resistant, allergen-blocking, etc.) by using a different material.”)

Regarding claim 7, the combination of Alletto, Sperry and Waters teaches all the limitations of claim 1.  The combination further discloses “wherein said airflow enhancement layer is the middle layer and limits heat transfer between the user and the pillow reducing overheating.” Alletto as modified by Waters teaches an airflow enhancement middle layer wherein, the padded mesh layer as taught by Waters provides for high airflow, which will act to limit heat transfer between the user and the pillow reducing overheating.
 Regarding claim 9, Alletto further discloses “wherein said outer shell (FIG. 1, Element 12) further comprises a closing device (FIG. 1, Elements 40 and 44)” (See Alletto.  More specifically, see at least: figure 1 and written description paragraph 0025 --“Teeth, 40, 44 define a zipper that allows panel 14 to move between first configuration in which teeth 40, 44 are spaced apart from one another to define an opening 46 between portions 38, 42 and a second configuration in which teeth 40, 44 engage one another to close opening 46”  and 0027 --“Pillow 24 may be removed from pillow cover 12 by moving panel 14 from the second configuration to the first configuration and withdrawing pillow through opening 46.”)  From the cited structure, one of ordinary skill in the art would recognize that the cover has the ability “for easy removal and washing of the outer shell.”

Regarding claim 10, the Alletto/Sperry combination discloses all the limitations of claim 1.  Alletto further discloses “wherein said outer shell (FIG. 2, Element 12) further comprises side vents (2) (FIG. 2, Element 32) to further facilitate airflow.” (See Alletto.  More specifically, patch 32 is made from a material … to permit air to flow in and out of opening 30 through patch 32).

Regarding claim 11, the Alletto/Sperry combination discloses all of the limitations of claim 1.  Sperry further discloses “wherein said inner body core chambers are filled with materials having an elastic consistency.” (See Sperry.  More specifically, see at least: sheet 1, lines 42 - 46 -- B is an inner pocket or compartment… filled with cotton or other appropriate fibrous material b of a soft flexible character-- and lines 29-32 -- a plurality of compartments CC for the reception of a relatively finer and lighter filling, such as feathers or other soft fluffy material.)

Regarding claim 12, Sperry further discloses “wherein said materials are selected from the group consisting of synthetic fibers, natural down or other soft material, latex, rubber, foam or other elastic material.” (See Sperry.  More specifically, see at least: sheet 1, lines 19-26 -- The invention consists, essentially, in a pillow or cushion formed with a centralized pocket or compartment filled with fibrous material and united to the outer casing by two or more flexible ligaments or partitions which divide the said outer casing into a plurality of compartments for the reception of feathers or other form of relatively light filling material.)

Regarding claim 13, the Alletto/Sperry combination discloses all of the limitations of claim 1.  Sperry further discloses “wherein said three chambers are an upper chamber, a middle chamber and a lower chamber.” (See Sperry.  More specifically, see at least: figure 1 wherein, in one interpretation, the figure illustrates an upper chamber CC, a middle chamber B and a lower chamber CC.) 

Regarding claim 14, Sperry further discloses “wherein said upper chamber and lower chamber are the same size and said middle chamber is smaller and centered within said upper and lower chambers.” (See Sperry.  More specifically, see at least: figure 1 wherein, in one interpretation, the figure illustrates the upper and lower chambers of equal size and the middle chamber is smaller and centered between chambers.)

Regarding claim 15, Sperry further discloses “wherein said upper chamber and said lower chamber are filled with the same material.”  (See Sperry.  More specifically, see at least: figure 1, element f and sheet 2, lines 29 -31 -- a plurality of 30 compartments CC for the reception of a relatively finer and lighter filling f.)

Regarding claim 16, Sperry further discloses “wherein said upper chamber and said lower chamber are filled with synthetic fibers or natural down or other soft material.”  (See Sperry.  More specifically, see at least: figure 1, element f and sheet 2, lines 29 -31 -- a plurality of 30 compartments CC for the reception of a relatively finer and lighter filling f, such as feathers or other soft fluffy material.)

Regarding claim 17, Sperry further discloses “wherein said middle chamber is filled with latex, rubber, foam or other elastic material. “  (See Sperry.  More specifically, see at least: sheet 1, lines 42 - 46 -- B is an inner pocket or compartment… filled with cotton or other appropriate fibrous material b of a soft flexible character-- wherein a flexible material is elastic.)  Alletto also discloses the use of elastic materials --“fill material 60 comprises a cushioning material such as, for example, polyester fiber, wool, kapok and other fibers, latex foam pieces, memory foam pieces, feathers, man-made materials and blends thereof (Alletto, PARA. 0026).”
 
Regarding claim 18, Sperry further discloses “wherein said inner body core top and bottom fabric layers (FIG. 1, Element A) comprises an outer material that is a particle barrier fabric“.   (See Sperry.  More specifically, see at least: figure 1 and written description sheet 1, lines 39-41 --A represents the outer casing of the pillow, made of any suitable cloth or flexible material.)

Regarding claim 19, Sperry and Alletto further disclose “wherein said outer shell and said inner body core in combination helps to reduce moisture (Alletto; PARA 0019 -- at least one of first and second panels 14, 16 is made from a moisture dispersing material.) and temperature issues and promote airflow (Alletto; PARA 0027-- allows heat that may build up in cavity 22 to escape… allows ambient air to enter cavity 22 to cool cavity).”   (See Alletto and Sperry.  More specifically, see at least: Sperry; Sheet 2, Lines 5-7 and Alletto paragraphs 0019 and 0027).

Regarding claim 20, Alletto further discloses “wherein said outer shell is washable.”  (See Alletto.  More specifically, see at least: paragraph 0027 -- By disposing pillow 24 in pillow cover 12, pillow cover 12 acts as a barrier to prevent staining of pillow 24 by perspiration, oil, etc…Pillow 24 may be removed from pillow cover 12”.)     From the cited structure, one of ordinary skill in the art would recognize that the cover has the ability to be washed.

	Regarding claim 21, Alletto discloses “A pillow (FIG. 3, Element 10) comprised of: an outer shell  (FIG. 3, Element 12) having an upper surface  (FIG. 3, Element 14 outer surface) and a lower surface (FIG. 3, Element 16 outer surface); at least one multi-layered sleep surface on either said upper surface or said lower surface (PARA. 0020); wherein said sleep surface is at least three layers comprising an air/liquid barrier fabric layer (PARA. 0019)”; “and a moisture management fabric layer (PARA. 0020)”; “…an inner body core (FIG. 3, Element 24)"; and "wherein said inner body core  (FIG. 3, Element 24) is enclosed inside said outer shell  (FIG. 3, Element 12)."  (See Alletto.  More specifically, see at least: figure 3, wherein, in one interpretation, the figure illustrates the panels covering up to 100% of the sleep surface; written description, paragraph 0018 --“The system 10 including pillow cover 12 comprising a first panel 14 and a second panel 16 perimetrically joined with first panel 14 such that inner surfaces 18, 20 of first and second panels 14, 16 define a cavity 22 having a void volume configured for disposal of a pillow, such as, for example, pillow 24 of system 10.”; written description, paragraph 0020 --"at least one of first and second panels 14, 16 comprises multiple layers of fabric"; written In some embodiments, at least one of first and second panels 14, 16 is made from a fabric that is not moisture repellant. In some embodiments, at least one of first and second panels 14, 16 is made from a moisture dispersing material”; and written description, paragraph 0020 --“In some embodiments, at least one of first and second panels 14, 16 comprises multiple layers of fabric. In some embodiments, inner surface 18 defines a first layer of panel 14 and an outer surface 26 of panel 14 defines a second layer of panel 14. In some embodiments, the first layer comprises a moisture repellant material and the second layer comprises at least one of the first materials discussed in the preceding paragraph.”)
	Alletto does not explicitly disclose “an airflow enhancement layer”; or “a fourth smoothing layer either above and/or below the middle airflow enhancement layer ; and an inner body core having three chambers  made of four fabric layers ; wherein said inner body core is enclosed inside said outer shell to provide a pillow that is comfortable and healthy.
	However in the same field of endeavor, pillows and bedding, Sperry discloses “an inner body core having three chambers made of four fabric layers”. (See Sperry.  More specifically, see at least: figure 1, wherein in one interpretation element B is one chamber and CC are additional chambers).  
	Thus, it would have been obvious for one having ordinary skill in the art to substitute the pillow, element 24 of Alletto with the cushion as taught by Sperry since the substitution would have yielded predictable results, namely, a multi-chamber cushion disposed in a moisture wicking, breathable multi-layer cover.  One of ordinary skill in the art would have been motivated to make this modification in order “to produce a pillow… of proper thickness for comfort and durability and having the requisite softness… (Sperry; Sheet 2, Lines 5-7).”  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Sperry does not disclose “an airflow enhancement layer” or “a fourth smoothing layer either above and/or below the middle airflow enhancement layer”.
However, in the field of bedding materials Waters teaches a multi-layer material and discloses “an airflow enhancement layer” and “a fourth smoothing layer either above and/or below the middle airflow enhancement layer.” (See Waters. More specifically, see at least: claim 12 --“wherein the second layer is comprised of a breathable padded mesh material”; and written description, paragraph 0126 --“In various embodiments, an additional layer(s) (not shown) may be included in the multi-layer fabric 1700, such as another modal fabric layer, a water-proof layer, and/or an allergen-blocking layer.”)
	It would have been obvious for one having ordinary skill in the art to substitute the multi-layer material of Waters with the panel material of Alletto, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed with no change in their respective functions, and the combination would have yielded nothing more than a multi-layer fabric with desirable properties in which one of ordinary skill in the art would have recognized as a predictable result.  One of ordinary skill in the art would have motivated to make this modification to provide “to improve airflow (Waters, Abstract).”  Additionally, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to choose an appropriate fabric for the optional intermediate layer, since it has been held to be within the general skill of a worker in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294.  The examiner can normally be reached on Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J KURILLA/Primary Examiner, Art Unit 3619